DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “positioned at different heights from each other” needs to be amended to improve clarity.  For example, it may be amended as -- positioned at different heights with respect to a top surface of a substrate from each other --.  (Refer to Fig. 5 and written disclosure in paragraph [0060]).  Appropriate correction is required.

Allowable Subject Matter
Claims 9-20 are allowed.
Claims 2-8 are objected to as being dependent upon an objected base claim, but would be allowable if the objection against claim 1 is overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
	In re claim 1, the closest prior art of record, Kim et al. to US 2021/0391258 (Fig. 1A), teaches a three-dimensional memory device comprising: an electrode structure including a plurality of electrode layers CP1/CP2/CP3/CP4/CP5 and a plurality of interlayer dielectric layers IP1/IP2/IP3/IP4, which are alternately stacked on a substrate 100; a first stairway structure STE1 and a second stairway structure STE4, defined in the electrode structure CP1/CP2/CP3/CP4/CP5, and positioned at different heights [with respect to a top surface of the substrate 100 from each other; a sidewall SW of the electrode structure CP1/CP2/CP3/CP4/CP5 between the first stairway structure STE1 and the second stairway structure STE4.
      
    PNG
    media_image1.png
    365
    601
    media_image1.png
    Greyscale

	Kim et all failed to teach a dielectric support passing through the electrode structure and isolating a corner portion of the sidewall from the plurality of electrode layers.
	In re claim 9, Kim et al. teach a method for manufacturing a three-dimensional memory device, comprising: forming a pre-stack by alternately stacking a plurality of interlayer dielectric layers 110 and a plurality of sacrificial layers rSTS1 on a substrate 100 (Fig. 2A); forming a first stairway structure STE5 on a top of the pre-stack (Fig. 2C); forming a second stairway structure STE1 by transferring a part of the first stairway structure STE5 downward by etching the pre-stack (Fig. 2D); and substituting the sacrificial layers rSTS1 with electrode layers CP1/CP3 (Fig. 2E).
Kim et al. failed to teach: (a) forming a dielectric support, which passes through the pre-stack; (b) and in the forming of the second stairway structure, a corner portion of a sidewall that is formed in the pre-stack by the etching is isolated from the plurality of sacrificial layers by the dielectric support.
	In re claim 15, Kim et al.  teach a method for manufacturing a three-dimensional memory device, comprising: forming a pre-stack by alternately stacking a plurality of interlayer dielectric layers 110 and a plurality of sacrificial layers rSTS1 on a substrate 100 (Fig. 2A); forming a first stairway structure STE5 on a top of the pre-stack (Fig. 2C); and forming a second stairway structure STE1 by transferring a part of the first stairway structure STE5 downward by etching the pre-stack. 
	Kim et al. failed to teach: (a) forming a vertical hole which passes through the pre-stack, in the vicinity of a corner portion of a sidewall, which is formed in the pre- stack in the forming of the second stairway structure; (b) forming a plurality of horizontal grooves by removing the plurality of sacrificial layers, formed at the corner portion, through the vertical hole; and (c) forming a dielectric support in the vertical hole and the plurality of horizontal grooves.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The objection against claims 1-8.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
August 24, 2022



/HSIEN MING LEE/